Coleman, J.,
dissenting :
I dissent.
The complaint in this case alleges that Mrs. Shannon and the defendants entered into an agreement of lease of the ranch in question for a period of five years, at a monthly rental of $66.75, payable in advance on the first day of each month during the term of said lease, which the defendants jointly and severally agreed to pay, and that there was due and unpaid on account thereof the sum of $801, and that Mrs. Shannon assigned her interest in the lease to plaintiff on June 24,1909. The answer admitted the making of the agreement of lease, and pleaded as affirmative defenses two transactions, one of which will be alluded to as the Sasselli (Cassennelli) transaction, and the other as the Yori transaction. The Sasselli transaction took place in the banking house of plaintiff on June 15, 1909, it being contended by defendants that at that time and place an agreement was entered into by and between Mrs. Shannon, the lessor, and the defendants, the lessees, whereby it was mutually understood and agreed that the defendants might assign their interest in the lease to one Sasselli, and that pursuant thereto the said Sasselli immediately took over the rights and assumed the liabilities under said lease, by which transaction it is asserted defendants were released by operation of law. I do not think the finding of fact which the court made as to this transaction can be construed so as to sustain the contention; and, as I understand the prevailing opinion, it is not contended that such an agreement was ever made, but on the other hand it is said that Mrs. Shannon thereafter acquiesced in what was done, and must therefore be bound. The finding of the court as to this transaction reads :
“That some time during the month of June, 1909, the defendants Campbell and Watton delivered up the possession of the premises described in said lease to one Sassanelli, and at said time notified one A. C. Frohlich, *168an employee of the plaintiff, and the person to whom the said defendants had been accustomed to pay said rentals, that said defendants had turned over said premises to said Sassanelli, and that the said Sassanelli would thereafter pay the rental to become due on the said lease; that said Sassanelli continued for some time in the possession of said premises, and thereafter made at least one payment of rent to the plaintiff as the agent for the said L. E. Alexander Shannon.”
Only two witnesses were called as to the Sasselli transaction, and they were Sasselli and the defendant Watton. They were both called by defendants, and their evidence is substantially the same; hence we quote from Watton’s testimony only. After some preliminary matters had been covered, the examination proceeded as follows:
“Mr. Salisbury — Q. Now, Mr. Watton, go ahead and state as nearly as you can just how Mr. Cassennelli (meaning Sasselli) came to be in possession (of the ranch in question), what was done in reference to it, and with reference to you turning possession over to him, and how it was done? A. Well, Mr. Cassennelli came to us, and he wanted the ranch, and we took him down to the Washoe County Bank and introduced him to Mr. Frohlich (the receiving teller), and I believe that he consulted some lawyer before to get this lease of ours.
“Mr. Salisbury — Q. Just state what you know. A. He came down and wanted this lease, and he would not take the place until he got this lease, so I handed him the lease, and took him down and introduced, at least took him down and gave him the lease in front of Mr. Frohlich, and I introduced him to Mr. Frohlich, and I says, ‘This is Mr. Cassennelli/ and one thing and another, and handed him this lease, and I says to Mr. Frohlich, ‘that this gentleman would now pay all rents from now on/ and that was understood right there at the window.
“Q. Did Mr. Frohlich say anything? A. I can’t remember.
“Q. Did you make it clear to Mr. Frohlich that you had turned over the lease ? * * *
*169“Q. State as nearly as you can what was said in the presence of Mr. Frohlich, and what was stated by you, Mr. Cassennelli, and Mr. Frohlich in the Washoe County Bank. A. Well, I introduced Mr. Cassennelli to Mr. Frohlich, and I said, ‘Mr. Frohlich, Mr. Cassennelli has taken the lease off of our hands and will hereafter pay the rent on that property.’ And now as far as anything else, I don’t remember of anything else coming up, and I don’t know now at the time just what else was said.
“Q. When you speak of the lease being turned over, • you refer to the lease which you had from Mrs.' Shannon ? A. From Mrs. Shannon ?
“Q. Yes. A. Yes, sir.
“Q. You just delivered that lease to him ? A. Yes, sir; to Cassennelli.
“Q. You just turned the lease over to him? A. Yes, sir.
“Q. In the Washoe County Bank. A. Yes, sir.
“Q. In the presence of Mr. Frohlich ? A. Yes, sir.
“Q. Do you know whether after that time Mr. Cassen-nelli continued to pay any rent, Mr. Watton ? A. Why, I had a statement from him.
“Q. Well, of your own knowledge? A. Not of my own knowledge; no, sir.
“Q. Up to that time had you had any talk with Mrs. L. E. Alexander Shannon with reference to your turning the ranch over to another tenant? A. I don’t remember.”
This evidence is the basis for the contention that the defendants were released by operation of law. The findings of the court upon which it is sought to sustain the contention that the defendants were released by operation of law because of the Sasselli transaction, of which defendant Watson testified, are as follows:
“That some time during the month of June, 1909, the defendants Campbell and Watton delivered up the possession of the premises described in said lease to ■ one Sassanelli, and at said time notified one A. C. Froh-lich, an employee of the plaintiff, 'and the person to whom the said defendants had been accustomed to pay *170said rentals, that the said defendants had turned over said premises to said Sassanelli, and that the said Sas-sanelli would thereafter pay the rental to become due on the said lease; that said Sassanelli continued for some time in the possession of said premises, and thereafter made at least one payment of rent to the plaintiff as the agent for the said L. E. Alexander Shannon.”
The defense interposed, being an affirmative defense, must be sustained by a preponderance of the evidence. The evidence is not conflicting on this point. All the evidence there is on the point relative to the Sasselli transaction is given in behalf of the defendants. There is nothing in the evidence to show that Frohlich undertook to enter into an agreement on behalf of Mrs. Shannon. In my opinion, Frohlich had a right to assume that Sasselli and the defendants had made a deal between themselves whereby Sasselli became a sub-lessee, and nothing more. But,, in any event, the court made no attempt to make a finding to the effect that an agreement had been entered into by and between Mrs. Shannon, the lessor, and the defendants, the lessees, whereby it was mutually agreed that Sasselli should step into the shoes of the defendants, as such lessees. It was not even claimed that the bank had authority to make such an agreement on behalf of the lessor, the court having found simply that “the plaintiff [Washoe County Bank] acted as the agent for the said L. E. Alexander Shannon, in the collection of said rents.” Such was the extent of’ the bank’s agency. The prevailing opinion states:
“* * * That this record presents a series of acts on the part of the lessor, Mrs. Shannon, as well as on the part of her assignee, the appellant here, continuing from the date of the transaction in the bank, as testified to by respondent Watton, no one of which, taken alone, would constitute acquiescence on the part of appellant or on the part of the assignor, Mrs. Shannon, in the surrender of the leasehold, but the whole of which, *171taken together, was sufficient to estop the lessor, Mrs. Shannon, from denying her acquiescence in the surrender of the leasehold and her recognition of third parties as tenants under a separate lease.”
This statement, I take it, is in accord with the view that the transaction in the bank did not amount to an agreement for the assignment by defendants of their lease to Sasselli, for otherwise there is no occasion to consider ratification by Mrs. Shannon, or conduct on her part amounting to acquiescence, or justifying an estoppel. It is upon the point concerning which I have just quoted that I differ radically with the majority of the court. I have not been able to find in the record one scintilla of evidence upon which to base such a conclusion, nor was such evidence pointed out by counsel. Since, to my mind, the evidence on this point is controlling, let us review the testimony from the time of the transaction in the bank, testified to by defendant Watton, which was on June 15, 1909, up to January 19, 1910. The evidence shows that the court found that, subsequent to the transaction of June 15, just mentioned, ■ and on the 24th day of said month, Mrs. Shannon assigned all her interests to the plaintiff bank. The lower court found that the defendants received no notice of this assignment, and the evidence sustains the finding on that point. ,
In determining this case it should be disposed of on the theory that while the plaintiff has the legal right to whatever sum may be due under the lease, it cannot be held to be both the owner thereof and at the same time be the agent of Mrs. Shannon relative thereto. In other words, if they were the' owners of the rents thus assigned, they were the principal, and consequently could not be an agent.
Of course, we must not lose sight of the fact that any transactions had by defendants directly with Mrs. Shannon while they had no knowledge of the assignment to the bank would protect them. Now, the fact is that *172at all times the bank repudiated the alleged assignment or substitution of Sasselli; hence it is impossible that the bank could have ratified or acquiesced in the Sasselli transaction, and consequently we are driven to the necessity of inquiring if Mrs. Shannon was ever informed that Sasselli had been accepted by the bank, acting as her agent, in lieu of the defendants as a tenant under' the lease. If she was not so informed, it cannot be said that she ever acquiesced in such alleged transaction. The witness Stadtmuller, assistant cashier of the bank, gave no such testimony, and Mr. Taylor, the cashier of the bank, made no allusion to any notice having been given to Mrs. Shannon of the incident. - But Taylor did testify that Sasselli called at his house on the evening of September 3, 1909, to pay one month’s rent on the ranch. He also testified that he then informed Sasselli that Mrs. Shannon had assigned the lease to the bank, and that the bank “don’t recognize anybody but Campbell and Watton in the lease.” On cross-examination, the witness testified:
“I did not consider anybody in depositing the money under the lease, or the assignment, but Campbell and Watton.”
The evidence shows that on September 4, 1909, a deposit slip was made for the deposit made by Sasselli, and on that slip credit for the, amount was given to Campbell and Watton, the defendants, concerning which Mr. Taylor, cashier of the bank, testified:
“Q. And so you put it [deposit] by Campbell and Watton regardless of who paid the money ? A. Regardless of who paid it, because I considered them, and nobody else.”
This evidence shows conclusively that the bank never recognized Sasselli as assignee of Campbell and Watton. Hence how can it be said that that institution ever acquiesced in the Sasselli transaction ?
Since the bank never recognized Sasselli as an assignee of defendants, we must ascertain what Mrs. Shannon did in the way of recognizing such a transaction. Mrs. *173Shannon was not called as a witness, and therefore it cannot be claimed that she gave any evidence showing ratification. Only two witnesses were called who had ever had any connection with the bank — Mr. Taylor, its cashier, and Mr. Stadtmuller, its' assistant cashier. Neither of these witnesses uttered one word upon which even a suspicion could be based that the bank notified Mrs. Shannon of what had taken place in the bank on June 15, or of any payment made by Sasselli, or of anything said or done by him. There were only three other witnesses called in the case, viz, Sasselli, Watton, and Yori. The testimony of Yori was confined to the Yori transaction, which took place in the spring of 1910, more than eight months after the Sasselli transaction, and hence gave no evidence whatever relative to the transaction of June 15. Sasselli said nothing whatever about giving notice to Mrs. Shannon of the incident in the bank of June 15, nor did he -give a particle of evidence tending to show that that incident was brought to the knowledge of Mrs. Shannon by him.
There is left only one witness from whose testimony we must find that knowledge of the bank incident was brought to the attention of Mrs. Shannon. That witness is Watton. If he fails to furnish the evidence, then none can be found to sustain the contention that she had such knowledge as would form the basis of acquiescence. He testified to the incident in the bank and to his negotiations with Sasselli leading up to it, but nowhere does he say he ever notified Mrs. Shannon of that incident. From his standpoint, he and his codefen-dant ceased to be interested in the lease on June 15, 1909. Why, then, should he have done any act which could have, in the least, brought him in touch with circumstances showing acquiescence on the part of Mrs. Shannon? Most naturally no such circumstance came under his observation. He does not testify that he wrote to Mrs. Shannon, or heard from her, directly or indirectly, or saw her until January 19, 1910, more than seven months after the incident in the bank. On the *174day mentioned, Mr. Watton went to see Mrs. Shannon, who was living in Oakland, Cal., and at that time the subject of other tenants for the ranch was discussed; but, so far as appears, nothing whatever was mentioned about the Sasselli transaction. On January 29, 1910, Mrs. Shannon wrote to Mr. Watton about procuring another tenant for the ranch, and in that letter she says: “ * * * The man on the ranch to remain until March.” It is contended that this shows knowledge on the part of Mrs. Shannon of the Sasselli transaction. I confess I cannot imagine just what she meant by that phrase, but one thing is certain — she could not have been alluding to Sasselli, for the reason that he had abandoned the ranch two or three months before, and no one was on the ranch at the time she wrote the letter. Hence we cannot escape the conclusion that whatever information Mrs. Shannon received from Watton on January 19 concerning the Sasselli transaction, if she had any, was not accurate if she assumed that Sasselli was still on the ranch, and therefore she cannot be held to have ratified the bank transaction.
I therefore conclude there was no release by operation of law because of what took place in the bank on June 15, 1909; and assuming that defendants were released by the Yori transaction, plaintiff is entitled to the unpaid rent from July 1, 1909, up to the consummation thereof, less the amount paid by Sasselli.